       CASE 0:19-cr-00258-SRN-ECW Doc. 481 Filed 02/08/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA



 UNITED STATES OF AMERICA,                           Case No. 19-cr-258 (1) (SRN/ECW)

                        Plaintiff,

        v.                                                      ORDER

 JOHN WILLIS NETHERTON (1),

                        Defendant.



       This case is before the Court on Defendant John Willis Netherton’s (“Defendant”)

Motion to Reopen Detention Hearing (Dkt. 459). Plaintiff United States of America

(“the Government”) opposes the Motion. (See Dkt. 471.) For the reasons stated below,

the Motion is denied.

                                     I.   BACKGROUND

       On October 2, 2019, Defendant was indicted on charges of conspiracy to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a), 841(b)(1)(A) and 846 (Count 1),

distribution of methamphetamine, in violation of 21 U.S.C. §§ 841(a) and 841(b)(1)(A)

(Count 2), using and carrying a firearm during, in relation to, and in furtherance of a drug

trafficking offense, in violation of 18 U.S.C. § 924(c) (Count 4), and felon in possession

of a firearm, in violation of 18 U.S.C. § 922(a) (Count 5). (Dkt. 1.) Defendant made his

initial appearance on October 7, 2019, at which the Government sought detention. (Dkt.

16.) Defendant waived the issue of detention and his right to a hearing as to continued
       CASE 0:19-cr-00258-SRN-ECW Doc. 481 Filed 02/08/21 Page 2 of 10




detention. (Dkt. 16, see Dkt. 52 at 2.) In the Order for Detention, U.S. Magistrate Judge

Hildy Bowbeer found:

      Based on the record before it, the Court finds that no condition or
      combination of conditions will reasonably assure either Defendant’s
      appearance at court proceedings or community safety.

      The information within the bail report provide[s] sufficient facts to
      demonstrate that Defendant’s release on conditions at this time would not
      assure continued appearance at court proceedings. They present a similar
      concern with regard to community safety. The nature and circumstances of
      the offense, as well as the Defendant’s history and characteristics, do not
      counsel release. See 18 U.S.C. § 3142(e)(2)(3). Defendant most notably has
      a history of criminal convictions, failing to appear for court appearances,
      bench warrants, and other non-compliance with court conditions. More
      specifically, Defendant has amalgamated convictions for felony controlled
      substance; gross misdemeanor stalking; theft of a motor vehicle; felony
      burglary tools; felony receiving stolen property; felony nonpayment for
      improvement, a crime of dishonesty; harassment; and felony terroristic
      threats. Defendant has also amalgamated a history of arrests for other offense
      conduct, and has a history of orders for protection issued against him. These
      facts combined cause an insurmountable risk of non-appearance and risk to
      community safety. Furthermore, based on the allegations in the indictment
      Defendant purportedly committed the at-issue offenses while on court terms
      of supervision.

      Meanwhile, the Court turns to the facts in the Indictment. Defendant’s
      alleged offenses include involvement in a methamphetamine distribution
      conspiracy for at least several months, beginning shortly after his release
      from prison in April 2019. The indictment also alleges he unlawfully
      possessed a firearm, purportedly in support of those illicit affairs. As such,
      Defendant faces a considerable prison term if convicted, especially given his
      prior contacts with the criminal justice system and conviction history.
      Furthermore, convictions for Count 1 and/or Count 2, combined with a
      conviction for Count 4, would mandate a term of imprisonment of at least
      fifteen years.

      This Court determines that no facts before this Court rebut the presumption
      that no combination of conditions will reasonably assure Defendant’s
      appearance as required, or the safety of the community. To the contrary, the
      information before this Court to date demonstrates that detention is the sole
      alternative.


                                            2
       CASE 0:19-cr-00258-SRN-ECW Doc. 481 Filed 02/08/21 Page 3 of 10




(Dkt. 52 at 3-4 ¶¶ 1-4.)

       On September 4, 2020, Defendant entered a guilty plea as to Count 1 of the

indictment, which charged him with conspiracy to distribute methamphetamine, a

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1),

841(b)(1)(A), and 846. (Dkt. 374; Dkt. 375 at 1.) The factual basis for the plea included

that from at least May 2019 to August 28, 2019, Defendant was part of an agreement in

the State and District of Minnesota to distribute methamphetamine, that he coordinated

and facilitated the delivery of methamphetamine from co-conspirators and to sub-

distributors, collected funds from the sale of methamphetamine, and that the 5.98

kilograms of methamphetamine seized from a co-defendant’s car on August 23, 2019

were a part of Defendant’s agreement with others to distribute methamphetamine. (Dkt.

375 at 2-3 ¶¶ 2(a), 2(d)-(e).) Defendant agreed that he acted voluntarily and knew his

actions violated the law. (Id. at 3 ¶ 2(e).)

       A Preliminary Presentence Report was filed on October 24, 2020 (Dkt. 401) and a

Final Presentence Report (“PSR”) was filed on January 12, 2021 (Dkt. 455). Two days

later, Defendant filed this Motion. (Dkt. 459.) The Government asserts that the PSR

recommends life imprisonment based on a calculated base offense 38 and recommended

enhancements for: 1) a dangerous weapon, 2) the use of violence, 3) maintaining a

premises for distributing methamphetamine, and 4) a leadership role. (Dkt. 471 at 4.)

Without any enhancement, Defendant faces an advisory Guidelines term of 292-365

months. (Id. at 5 n.1.) Defendant’s sentencing is set for April 23, 2021. (Dkt. 470.)




                                               3
       CASE 0:19-cr-00258-SRN-ECW Doc. 481 Filed 02/08/21 Page 4 of 10




                                    II.    ANALYSIS

       Defendant seeks reopening of detention under 18 U.S.C. § 3142(f)(2). (Dkt. 459.)

He states that he waived his right to challenge the Government’s motion for detention at

his initial appearance due to an unexpired term of custody by the Minnesota Department

of Corrections in effect at the time. (Dkt. 459 at 1.) That term of custody expired in

December 2020, and Defendant argues that this constitutes a sufficient change in

circumstances to allow this motion under the law. (Id.) He seeks a hearing date “to hear

further his argument for temporary release prior to his sentencing.” (Id.) Defendant’s

request is based on (1) the pandemic; (2) his deteriorating mental health as a result of

pandemic measures taken by the local jail; and (3) a wish to join members of his family

to distribute the ashes of his deceased mother. (Id. at 1-2.)

       After Defendant filed his Motion, the Court issued a text-only order directing U.S.

Probation and Pretrial Services to prepare a supplemental report and recommendation

regarding Defendant’s detention or release and provide it confidentially to the Court and

the parties by January 20, 2021. (Dkt. 461.) The Court directed the Government to file

its response on or before January 25, 2021, and Defendant to file his reply no later than

the business day after the Government files its response. (Id.) If Defendant did not intend

to file a reply, Defendant’s counsel was directed to promptly notify the Court to that

effect. (Id.) The text-only order stated: “Counsel will be contacted by email regarding a

video hearing on the Motion.” (Id.)

       U.S. Probation and Pretrial Services filed a supplemental status report on January

20, 2021. (Dkt. 462.) Based on information taken from the PSR, it recommended


                                              4
       CASE 0:19-cr-00258-SRN-ECW Doc. 481 Filed 02/08/21 Page 5 of 10




continued detention based on a risk of nonappearance and danger to the community. (Id.)

The report relied on, among other things, Defendant’ failure to appear or comply with a

court order on six occasions, that Defendant anticipated a lengthy sentence, Defendant’s

violent criminal history, and Defendant’s receipt of several disciplinary actions while at

Minnesota Correctional Facility-Faribault. (Id. at 1-2.) The report also noted

Defendant’s history of orders for protection issued against him. (Id. at 2.) Finally, the

report noted that Defendant was subject to mandatory detention pursuant to 18 U.S.C.

§ 3143 because he had pleaded guilty and awaited sentencing. (Id. at 4.)

       The Government filed its response on January 25, 2021. (Dkt. 471.) The

Government opposes the Motion and opposes Defendant’s request for a hearing. (Id. at

1.) The Government argues that Defendant has not made the required showing under 18

U.S.C. § 3142(f)(2)(B) of “information exists that was not known to the movant at the

time of [the original detention] hearing and that has a material bearing on the issue of

whether there are conditions of release that will reasonably assure the appearance of such

person as required and the safety of any other person in the community.” (Id. at 5-6, 11-

16.) The Government also argues that because Defendant has pleaded guilty to a

Controlled Substance Act offense, pursuant to 18 U.S.C. § 3143(a)(2)(B), there is a

presumption in favor of detention that Defendant has not rebutted with a showing of

“exceptional reasons.” (Id. at 3-4, 6-11.)

       On January 26, 2021, Defendant notified the Court by email that he did not intend

to file a reply. After the undersigned’s chambers emailed counsel about a hearing,

counsel for the Government replied that the Government opposed a hearing for the


                                             5
       CASE 0:19-cr-00258-SRN-ECW Doc. 481 Filed 02/08/21 Page 6 of 10




reasons stated in the Government’s opposition, and counsel were advised that the Court

would determine if a hearing was necessary after reviewing the papers. For the reasons

set forth herein, the Court has determined no hearing is necessary.

       The parties have cited different statutes as applicable to the Motion, namely, 18

U.S.C. § 3142(f)(2) (Dkt. 459), 18 U.S.C. § 3143(a) and (c) (Dkt. 471 at 4), and 18

U.S.C. § 3145(b) (id. at 2). Section 3145(b) applies to a district judge’s review of a

magistrate judge’s detention order. See 18 U.S.C. § 3145(b) (“If a person is ordered

detained by a magistrate judge . . . the person may file, with the court having original

jurisdiction over the offense, a motion for revocation or amendment of the order. The

motion shall be determined promptly.”); see also United States v. Maull, 773 F.2d 1479,

1484 (8th Cir. 1985) (en banc) (discussing § 3145(b) and explaining “[w]hen the district

court, pursuant to 18 U.S.C. § 3145(b), acts on a motion to revoke or amend a

magistrate’s pretrial detention order, the court acts de novo and makes an independent

determination of the proper pretrial detention or conditions for release”); United States v.

Agriprocessors, Inc., No. 08-CR-1324-LRR, 2009 WL 290473, at *4 (N.D. Iowa Jan. 28,

2009 (“Title 18, United States Code, Section 3145(b) governs a motion for revocation of

a magistrate judge’s detention order.”). Consequently, the Court will not analyze the

Motion under § 3145(b).

       The Court turns to the question of whether § 3142(f)(2) or § 3143 applies. U.S.

District Judge Eric C. Tostrud recently addressed “the question of which statute applies

when a defendant moves to reopen the detention issue after pleading guilty and seeks

release pending sentencing.” United States v. Thomason, 449 F. Supp. 3d 877, 877-78


                                             6
       CASE 0:19-cr-00258-SRN-ECW Doc. 481 Filed 02/08/21 Page 7 of 10




(D. Minn. 2019). He concluded that § 3143, not § 3142(f)(2) applies. Id. at 878; see also

United States v. Johnson, No. 1:19CR646, 2020 WL 2610737, at *1 (N.D. Ohio May 22,

2020) (“Defendant incorrectly brings his Motion under the ‘changed circumstances’

justification of 18 U.S.C. § 3142(f)(2). However, since Defendant has already pleaded

guilty and is awaiting Sentencing, 18 U.S.C. § 3143 governs his request.”).

      In this case, Defendant has pleaded guilty and was remanded to the custody of the

U.S. Marshals Service pending sentencing. (Dkts. 374, 470.) The Court therefore

applies § 3143. 1 See United States v. Hernandez-Guevara, 455 F. Supp. 3d 888, 893 (D.

Minn. 2020) (“The release of a defendant pending sentencing is proscribed by 18 U.S.C.

§ 3143.”). As U.S. District Judge Susan Richard Nelson in Hernandez-Guevara:

      Under § 3143, where a defendant has been found guilty of certain serious
      drug trafficking offenses or violent crimes described in § 3142, the judicial
      officer “shall order” the person detained, unless the judicial officer finds:
      (1) “by clear and convincing evidence that the person is not likely to flee or
      pose a danger to the safety of any other person or the community” if released;
      and (2) there is a substantial likelihood that a motion for acquittal or a new

1
        The Court would reach the same outcome as to the Motion if the Court had
applied the standard set forth in § 3142(f)(2). The Bail Reform Act provides that a
detention hearing may be reopened “if the judicial officer finds that information exists
that was not known to the movant at the time of the hearing and that has a material
bearing on the issue whether there are conditions of release that will reasonably assure
the appearance of such person as required and the safety of any other person and the
community.” 18 U.S.C. § 3142(f). “In other words, to reopen a detention hearing a
defendant must, first, ‘present [] information that was not known or available to him at
the time of his original detention hearing,’ and then, second, show that such information
‘is material to and has a substantial bearing on whether he should remain detained.’”
United States v. Petters, No. 08-364 (RHK/AJB), 2009 WL 205188, at *2 (D. Minn. Jan.
28, 2009) (quoting United States v. Archambault, 240 F. Supp. 2d 1082, 1084 (D.S.D.
2002)). For the same reasons given with respect to § 3143, the circumstances identified
by Defendant do not have a material bearing on his risk of nonappearance or the danger
to the community he poses. Defendant therefore has not shown that reopening is
warranted.

                                            7
       CASE 0:19-cr-00258-SRN-ECW Doc. 481 Filed 02/08/21 Page 8 of 10




       trial will be granted, or counsel for the Government has recommended that
       no sentence of imprisonment be imposed.

Id. (citing 18 U.S.C. § 3413(a)(2)).

       “If these standards are unmet, a defendant may appeal a detention order by

showing that ‘there are exceptional reasons why [his] detention would not be

appropriate.’” Id. (citing 18 U.S.C. § 3145(c)). “In addition to showing exceptional

reasons, the defendant must still establish by clear and convincing evidence that he is not

likely to flee or pose a danger to the community.” Id.

       Here, Defendant has pleaded guilty to a drug trafficking event that requires

mandatory detention because he has pleaded guilty to a Controlled Substance Act offense

that carries a statutory maximum term of life imprisonment. See 18 U.S.C.

§ 3142(f)(1)(C); id. § 3143(a)(2); 21 U.S.C. § 841(b)(1)(A). In view of Defendant’s

guilty plea, “there is not a substantial likelihood that a motion for acquittal or a new trial

will be granted,” Hernandez-Guevara, 455 F. Supp. 3d at 894 (citing 18 U.S.C.

§ 3143(a)(2)), and the Government is not advocating for the imposition of no sentence.

“Accordingly, the Court considers whether Defendant has shown that: (1) an ‘exceptional

reason’ makes his continued detention no longer appropriate; and (2) he is unlikely to flee

and does not pose a danger to the community.” Id. (citing 18 U.S.C. § 3145(c)).

       The reasons for release identified by Defendant are the COVID-19 pandemic, “his

deteriorating mental health as a result of pandemic measures taken by the local jail,” and

his wish to join members of his family to distribute the ashes of his deceased mother.

(Dkt. 459 at 2.) The Court first considers the COVID-19 pandemic. The Court is



                                               8
       CASE 0:19-cr-00258-SRN-ECW Doc. 481 Filed 02/08/21 Page 9 of 10




sympathetic to these concerns, but “such concerns are not the only determinant of

whether detention is appropriate.” Hernandez-Guevara, 455 F. Supp. 3d at 894 (citing

United States v. Jones, No. 1:17-cr-00582-CCb-2, 2020 WL 1323109, at *1 (D. Md. Mar.

20, 2020)). Judge Nelson found in Hernandez-Guevara that “the pandemic has no

impact on the question of whether Defendant poses a flight risk or is a danger to the

community.” Id. In this case, Magistrate Judge Bowbeer found that Defendant presents

both a risk of nonappearance and danger to the community that necessitated detention.

(Dkt. 52.) Defendant has not challenged any of the findings in the Detention Order, nor

has he identified any particular reason why the pandemic would reduce the risk of

nonappearance and danger to the community that he poses. The Court concludes that the

pandemic has no effect on the risk of nonappearance and danger to the community.

Further, Defendant has not identified any health condition or co-morbidity that puts him

at increased risk if he were to contract COVID-19, much less one that rises to the level of

an exceptional reason warranting release. See Hernandez-Guevara, 455 F. Supp. 3d at

894 (citing Jones, 2020 WL 1323109, at *1 (denying motion for release of detainee

exposed to COVID-19 at another detention facility, despite detainee’s underlying health

issues including pregnancy)).

       Defendant also identifies “his deteriorating mental health as a result of pandemic

measures taken by the local jail.” (Dkt. 459 at 2.) The Government described this

statement as “ambiguous[]” in its opposition, and Defendant has not clarified his mental

health concerns by reply or otherwise provided evidence of his deteriorating mental

health other that his own subjective statements. In the absence of more specific


                                             9
      CASE 0:19-cr-00258-SRN-ECW Doc. 481 Filed 02/08/21 Page 10 of 10




information, the Court finds that this basis does not constitute an exceptional reason

warranting release.

       Finally, the Court understands that Defendant wishes to join members of his

family to distribute the ashes of his deceased mother. (Dkt. 459 at 2.) The Court

recognizes the pain caused by the loss of a parent, but generally, such family

circumstances, “including the need to care for close family members—is not considered

an ‘exceptional reason’ that warrants pre-sentence release.” United States v. Roberson,

No. 14-CR-0403(3) PJS, 2015 WL 4247046, at *2 (D. Minn. July 13, 2015).

       In sum, for the reasons stated above, and based on the files, records, and

proceedings herein, IT IS ORDERED THAT: Defendant’s Motion to Reopen Detention

Hearing (Dkt. 459) is DENIED.


DATED: February 8, 2021                          s/Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge




                                            10
